    Case 13-83271                Doc 34   Filed 12/11/18 Entered 12/11/18 14:52:21       Desc Main
                                            Document     Page 1 of 2


                                    UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            WESTERN DIVISION

  In re:        DAHL, ROBERT M.                                      Chapter 7
                DAHL, TWILA L.
                                                                     Case No. 13-83271
  Debtor(s)
                                                                     JUDGE THOMAS M. LYNCH

                                          CERTIFICATE OF SERVICE


              The undersigned certifies that on December 11, 2018, she served upon all persons to whom
it is directed via electronic communication as indicated below and by United States Mail as indicated
on the attached service list, a copy of the Notice of Trustee’s Final Report.

Attorney Jason Kunowski
Eric Pratt Law Firm, P.C.
3957 N. Mulford Road, Suite C
Rockford, IL 61114
rockford@jordanpratt.com

Patrick Layng
Office of the U.S. Trustee
780 Regent Street, Suite 304
Madison, WI 53715
USTPRegion11.MD.ECF@usdoj.gov

                                                            /s/ Colleen M. Lemek




Joseph D. Olsen, Trustee
YALDEN, OLSEN & WILLETTE
1318 East State Street
Rockford, IL 61104-2228
815-965-8635 (phone)
815-965-4573 (fax)
jolsenlaw@comcast.net
NFR Certificate of Service.wpd
Case 13-83271      Doc 34    Filed 12/11/18 Entered 12/11/18 14:52:21         Desc Main
                               Document     Page 2 of 2


                                    SERVICE LIST



Illinois Department of Revenue             Discover Bank
Bankruptcy Section                         DB Servicing Corporation
P.O. Box 64338                             PO Box 3025
Chicago IL 60664-0338                      New Albany OH 43054-3025


Internal Revenue Service                   Quantum3 Group LLC
Kansas City MO 64999                       as agent for Comenity Bank
                                           PO Box 788
                                           Kirkland WA 98083-0788


Wells Fargo Card Ser                       The Center for Internal Medicine
1 Home Campus, 3rd Floor                   Dr. Paul Tack
Des Moines IA 50328                        501 N. Riverside Dr., Suite 216
                                           Gurnee, IL 60031


American InfoSource LP                     Robert M. Dahl
as agent for T Mobile/T-Mobile USA Inc.    1 Sherwood Court
PO Box 248848                              Lake in the Hills, IL 60156-5929
Oklahoma City, OK 73124-8848


Twila L. Dahl
1 Sherwood Court
Lake in the Hills, IL 60156-5929
